t c memo united_states tax_court samuel kornhauser petitioner v commissioner of internal revenue respondent docket no filed date samuel kornhauser pro_se timothy a froehle for respondent memorandum findings_of_fact and opinion haines judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for respondent also determined additions to tax for of dollar_figure dollar_figure and dollar_figure under sec_6651 and all amounts are rounded to the nearest dollar unless otherwise indicated all section references are to the internal continued and respectively after concessions there are four issues for decision the first issue is whether petitioner had certain unreported income we hold he did the second issue is whether petitioner is entitled to any deduction or credit beyond those allowed in the deficiency_notice we hold he is not the third issue is whether petitioner is liable under sec_6651 for the addition_to_tax for failure to timely file a tax_return we hold he is the final issue is whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 we hold he is findings_of_fact some of the facts have been stipulated and are so found those exhibits attached to the stipulations which were found admissible are incorporated by this reference petitioner resided in california when the petition was filed petitioner is a practicing attorney and is admitted to practice before this court petitioner did not file a federal_income_tax return for petitioner failed to timely file a federal_income_tax return for petitioner made one continued revenue code code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is not liable for the dollar_figure addition_to_tax under sec_6651 for failing to pay income_tax for the remaining issues are computational and need not be addressed estimated_tax payment of dollar_figure and had total_tax withholding of dollar_figure for respondent prepared a substitute for return substitute return on petitioner’s behalf for thereafter respondent sent petitioner a deficiency_notice for determining petitioner received and failed to report several items of income after the deficiency_notice was issued petitioner sent respondent a signed form_1040 u s individual_income_tax_return for submitted return respondent received but did not process the submitted return on the submitted return petitioner reported receiving all of the unreported income items in the deficiency_notice in amounts equal to or greater than the amounts respondent determined petitioner also claimed various deductions and credits on the submitted return in date respondent received petitioner’s income_tax return for petitioner reported a loss on the schedule c profit or loss from business attached to the return petitioner did not attach to hi sec_2010 tax_return a separate statement with a calculation of any claimed net_operating_loss nol similarly petitioner did not attach a separate statement regarding any claimed nol to the submitted return petitioner filed a petition with this court challenging respondent’s determinations in the deficiency_notice the court issued the parties a standing_pretrial_order under rule b that order in pertinent part states it is ordered that any documents or material which a party expects to use except solely for impeachment if the case is tried but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material that is not so stipulated or exchanged unless the parties have agreed otherwise or the court so allows for good cause shown at trial petitioner proffered exhibits marked exhibit 7-p and exhibit 8-p collectively proffered exhibits for admission into evidence the proffered exhibits purportedly contained documents and records substantiating certain deductions and credits including an nol_carryback petitioner claimed he was entitled to for respondent objected to the proffered exhibits on the ground that petitioner had failed to provide him with the documents and records included in the proffered exhibits at least days before trial as required by the standing_pretrial_order the court sustained respondent’s objection to the proffered exhibits thereafter the court allowed petitioner to make offers of proof with respect to the proffered exhibits the court rejected petitioner’s offers of proof and again sustained respondent’s objection to the proffered exhibits i unreported income opinion respondent determined petitioner failed to report various items of income for a taxpayer generally bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 the u s court_of_appeals for the ninth circuit to which this case is appealable absent a stipulation to the contrary has held that the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity or otherwise demonstrate that the taxpayer received unreported income for the presumption of correctness to attach to the deficiency determination in unreported income cases 596_f2d_358 9th cir rev’g 67_tc_672 if the commissioner introduces such evidence demonstrating that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency determination was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 statements made on a tax_return signed by the taxpayer are considered binding admissions unless there is cogent evidence that indicates such statements are wrong pratt v commissioner tcmemo_2002_279 slip op at citing 412_f2d_800 3d cir aff’g t c memo rankin v commissioner tcmemo_1996_350 slip op pincite aff’d 138_f3d_1286 9th cir petitioner signed the submitted return under the penalties of perjury on the submitted return petitioner admitted receiving all of the items of income on the deficiency_notice in amounts equal to or greater than those respondent determined we find that respondent has established a minimal evidentiary foundation through petitioner’s binding admissions to receiving the unreported income on the submitted return respondent having met his initial burden of production the burden shifts to petitioner to prove the deficiency determination incorrect see rule a 290_us_111 petitioner has never argued or asserted that the income he reported on the submitted return is incorrect rather he disputes the overall tax_liability because it fails to take into account certain deductions and credits to which he contends he is entitled for accordingly we sustain respondent’s determinations with respect to all the unreported income items in the deficiency_notice for ii entitlement to deductions or credits for petitioner claims he is entitled to certain deductions and credits claimed on the submitted return and an nol_carryback from for deductions and credits are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction or credit claimed see 503_us_79 292_us_435 89_tc_816 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction or credit by maintaining the records needed to establish such entitlement see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir a taxpayer’s self-serving declaration is generally not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 sec_7491 provides that subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability the burden_of_proof shifts to the commissioner with respect to that issue credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer if no contrary evidence were submitted ruckriegel v commissioner tcmemo_2006_78 we have previously found unsupported assertions or testimony insufficient to constitute credible_evidence under sec_7491 see bauer v commissioner tcmemo_2012_156 doudney v commissioner tcmemo_2005_267 kolbeck v commissioner tcmemo_2005_253 davis v commissioner tcmemo_2005_160 evan v commissioner tcmemo_2004_ see also 394_f3d_1030 8th cir aff’g tcmemo_2003_212 103_fedclaims_261 sec_7491 applies only if the taxpayer complies with the relevant substantiation requirements in the internal_revenue_code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b see eg ruckriegel v commissioner tcmemo_2006_78 petitioner argues the burden_of_proof shifted to respondent under sec_7491 because he provided credible_evidence as to his entitlement to the deductions and credits claimed on the submitted return and as to his entitlement to an nol_carryback deduction for the credible_evidence petitioner contends he offered is his testimony as well as the documents and records contained in the proffered exhibits contrary to petitioner’s assertion the proffered exhibits and his testimony did not constitute credible_evidence the proffered exhibits did not constitute credible_evidence as the court excluded them from evidence for petitioner’s failure to provide them to respondent at least days before trial as required under the standing_pretrial_order petitioner’s testimony concerning his entitlement to the relevant deductions and credits did not constitute credible_evidence either it is well established that this court is not bound to accept a taxpayer’s self-serving and unverified materials not provided in compliance with the court’s standing_pretrial_order may be excluded from evidence 77_f3d_637 2d cir affirming a tax_court ruling excluding from evidence documents from a pro_se taxpayer not produced in compliance with the standing_pretrial_order and stating t he tax_court acted within its discretion in excluding the documents gaitor v commissioner tcmemo_2012_297 griffin v commissioner tcmemo_2010_252 slip op pincite kanofsky v commissioner tcmemo_2006_79 slip op pincite aff’d 271_fedappx_146 3d cir schaefer v commissioner tcmemo_1998_163 slip op pincite aff’d without published opinion 188_f3d_514 9th cir see also rule sec_104 sec_123 sec_131 the rationale behind this 14-day exchange rule is to allow the opposing party to develop any challenge to the evidence or otherwise rebut or deal with it dunn v commissioner tcmemo_1988_45 additionally the rule prevents an ambush with last-minute evidence that could have been presented to the opposing party during preparation for trial id moreover timely exchanging of documents allows the parties to consider resolving some or even all of the issues in a case without the need for trial testimony see 87_tc_74 65_tc_87 we found petitioner’s testimony to be self-serving and uncorroborated and do not accept it even if we did accept petitioner’s testimony it would not constitute credible_evidence that would shift the burden to respondent under sec_7491 this is because we find petitioner’s testimony lacked specificity and was wholly insufficient to base a decision in his favor as to any deduction or credit he contends he is entitled to for further we find petitioner failed to show that he complied with the relevant substantiation requirements for any deductions or credits for maintained all required records and sufficiently cooperated with respondent as required under sec_7491 and b accordingly the burden_of_proof with respect to the deductions and credits claimed on the submitted return and the nol_carryback deduction to which claims he is entitled remains with petitioner petitioner failed to offer sufficient evidence to demonstrate his entitlement to any deduction including an nol_carryback deduction from or credit for in any amount we thus sustain respondent’s deficiency determination in the deficiency_notice iii additions to tax respondent determined petitioner was liable for an addition_to_tax under sec_6651 that section imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish the failure is due to reasonable_cause and not due to willful neglect to prove reasonable_cause for a failure to timely file the taxpayer must show he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 aff’d without published opinion 107_f3d_877 9th cir petitioner failed to timely file his form_1040 for therefore respondent’s burden of production under sec_7491 with respect to the sec_6651 addition_to_tax has been satisfied petitioner has never argued nor has he demonstrated that he exercised the ordinary business care and prudence that would qualify him for relief from the sec_6651 addition_to_tax consequently petitioner has not met his burden of persuasion and respondent’s determination is sustained the final issue we consider is respondent’s determination that petitioner is liable for addition_to_tax under sec_6654 that section imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of i of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for the year or ii of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 127_tc_200 aff’d 521_f3d_1289 10th cir heers v commissioner tcmemo_2007_10 if the taxpayer did not file a return for the preceding year then clause ii does not apply sec_6654 unless a statutory exception applies the sec_6654 addition_to_tax is mandatory sec_6654 e 91_tc_874 sec_6654 does not provide a general exception for reasonable_cause or absence of willful neglect 75_tc_1 respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had a required_annual_payment for because petitioner did not file a federal_income_tax return for his annual required payment for is equal to of the tax for respondent has satisfied his burden of production by introducing evidence that petitioner made only one estimated_tax payment of dollar_figure which is insufficient to cover of petitioner’s income_tax_liability for see 116_tc_438 petitioner neither argued nor established any of the defenses enumerated in sec_6654 consequently petitioner has not met his burden of persuasion and respondent’s determinations are sustained see 460_us_752 89_tc_501 aff’d 884_f2d_258 6th cir in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision as to the addition_to_tax under sec_6651will be entered for petitioner to reflect respondent’s concession in all other respects decision will be entered for respondent
